DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7, 9-17, and 19-21 are allowed.

Claims 1, 3, 5-7, 9-17, and 19-21 are allowable over the prior art(s) of record, none of the prior art(s) whether together singularly or in combination to teach the claimed combination as recited. The closest reference “Characterizing Borehole Stress Effects with Ultrasonic Slowness Measurements”, Syresin et al. or Donderici (US No. 2014/0019058 A1) does not disclose or suggest the improvement of the instant application comprising a combination as claimed,
wherein visually depicting a slowness image including a log of slowness values at a plurality of depths of a wellbore and a plurality of azimuth angles about a periphery of the wellbore, calculating a periodicity and a phase shift of slowness variation at each depth, fitting a periodic function having the calculated periodicity and phase shift to the log of slowness values to calculate slowness variation fitted parameter at each depth for visually depicting fitted parameters individually for each of anisotropy effect and heterogeneity effect to create a filter to produce a resultant image, which illuminates one of the anisotropy effect and the heterogeneity effect as cited in claim 1; or
visually depicting a slowness image including a log of slowness values at a plurality of depths of a wellbore and a plurality of azimuth angles about a periphery of the wellbore, choosing an azimuthal periodicity value and center angle, constructing a bandpass spatial filter based on the value and center angle for applying to the slowness image at each depth of the slowness image to construct a filtered image, subtracting the filtered image from the slowness image to produce a resultant image, which is not effected by the azimuthal periodicity value as cited in independent claims 9 and 15.



while Donderici discloses time-semblance processing of acoustic data obtained from a tool in a formation, a delay filter is designed and applied to the obtained acoustic data to obtain delayed acoustic data, wherein attributes of the detected acoustic energy used to characterize subsurface properties of the formation of interest such as compressional slowness and shear slowness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TOAN M LE/Primary Examiner, Art Unit 2864